Exhibit 10.26

RESTRICTED STOCK AGREEMENT

OF

THE COOPER COMPANIES, INC.

ISSUED PURSUANT TO THE COOPER COMPANIES, INC.

2006 LONG TERM INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS

AGREEMENT dated this      th day of             , 20     by and between
[Non-Employee Director] (the “Director”) and The Cooper Companies, Inc. (the
“Company”).

Unless otherwise indicated herein to the contrary, capitalized terms used in
this Agreement shall have the same meanings as set forth in the Company’s 2006
Long Term Incentive Plan for Non-Employee Directors (the “Plan”).

WITNESSETH:

WHEREAS, the Company has adopted the Plan and the Director is a Non-Employee
Director eligible to participate therein;

WHEREAS, the Plan provides for a grant to each Non-Employee Director on [each
November 15th or upon election to the Board of Directors] of the right to
acquire restricted shares of common stock of the Company, par value $0.10,
subject to certain conditions and restrictions;

WHEREAS, the number of shares of restricted stock purchased by Director in
accordance with this grant is [the amount specified in Section 6(a) of the Plan]
(the “Restricted Stock”);

NOW, THEREFORE, the parties agree as follows:

1. Certificate for Restricted Stock. Director acquired Restricted Stock at a
price equal to $0.10 per share (the “Purchase Price”). The amount of [$0.10
times the number of shares granted], representing the aggregate purchase price
of the Restricted Stock, has previously been tendered to the Company by
Director. The Company has arranged for the issuance of a certificate in the name
of Director representing such shares of Restricted Stock. The certificate
evidencing such shares shall be held by the Company during the Restricted Period
(as such term is defined in Section 4 below) and Director shall deliver to the
Company an executed stock power, endorsed in blank, with respect to such shares.
The certificate shall bear a legend referring to the terms, conditions and
restrictions applicable to the Restricted Stock as set forth in the Plan and
this Agreement.

2. Rights of a Stockholder. Subject to Sections 5 and 6 hereof, Director shall
have, with respect to the Restricted Stock, all of the rights of a stockholder
of the Company, including the right to vote the shares of Restricted Stock and
the right to receive any cash dividends with respect thereto. Notwithstanding
the preceding, any dividend paid in shares of stock shall be treated as
additional shares of Restricted Stock until such time as the shares of
Restricted Stock, with respect to which such dividend was paid, become
nonforfeitable pursuant to this Agreement.

3. Removal of Restrictions. Restrictions on Restricted Stock will be removed
only upon the earlier to occur of (a) the average of the closing prices of a
share of common stock of the Company on the principal stock exchange or market
on which the shares are traded (composite

 

1



--------------------------------------------------------------------------------

quotations, as rounded to the nearest whole cent) during any 30 consecutive
trading days occurring after [date of grant] attains [fair market value which is
10% higher than option price], or (b) [the fifth anniversary of the date of
grant]. Notwithstanding the foregoing, restrictions shall not be removed from
the Restricted Stock prior to [the first anniversary of the date of grant].

4. Cessation of Service. In the event that Director ceases to serve as such, any
Restricted Stock which has not yet become nonforfeitable shall do so immediately
and all restrictions shall be removed therefrom unless Director’s service as
such is terminated for Cause or Director fails to be re-nominated as a Director
for Cause, in which case all shares of Restricted Stock which have not become
nonforfeitable pursuant to Section 3 hereof shall be forfeited. In the latter
case, the Company shall cancel each certificate representing the forfeited
shares and shall pay to Director (or his estate, in the case of Director’s death
prior to payment) an amount equal to the number of forfeited shares multiplied
by the Purchase Price per share. If a share of Restricted Stock has been
forfeited, Director shall not have any right, title or interest with respect to
such share other than the right to receive such payment of the Purchase Price.

5. Restricted Period. Prior to the date as of which the Restricted Stock becomes
nonforfeitable (the “Restricted Period”), Director may not sell, transfer,
pledge or assign the Restricted Stock. Once the Restricted Stock becomes
nonforfeitable pursuant to Section 3 or 4 hereof, such shares shall no longer be
shares of Restricted Stock, and Director shall have full ownership rights with
respect thereto. As soon as practicable thereafter, the Company shall deliver to
Director one or more unlegended certificates representing all such
nonforfeitable shares.

6. Representations. The Committee may require Director to represent to and agree
with the Company in writing that Director is acquiring the shares of Restricted
Stock for investment purposes and without a view to distribution thereof. The
Company may condition the delivery of the Restricted Stock upon the listing,
registration or qualification of the shares upon a securities exchange or under
applicable securities laws. The shares of Restricted Stock shall be subject to
such stock transfer orders and other restrictions as the Committee may deem
advisable under rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Stock is then listed and
any applicable Federal or state securities law. The Company may cause a legend
to be put on each certificate representing shares of Restricted Stock to reflect
any of the provisions of this Section 6.

7. Continuation as a Director not Implied. Nothing contained in the Plan or this
Agreement shall confer upon Director the right to continue to serve as a
Director of the Company.

8. Merger, Reorganization, Etc. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split or other such
change in corporate structure affecting the Restricted Stock, such substitution
or adjustment shall be made in the number of shares of Restricted Stock as may
be determined to be appropriate by the Committee in its sole discretion;
provided that the number of shares of Restricted Stock shall always be a whole
number.

9. Income Taxes. Following the date as of which an amount with respect to the
Restricted Stock first becomes includible in the gross income of Director for
federal income tax purposes, the Director shall receive from the Company a
notice setting forth the gain incurred with respect to the shares of Restricted
Stock acquired hereunder. Payment of the appropriate taxes is the sole
responsibility of the Director.

10. Amendments. The Board, with the consent of Director, may amend at any time
or from time to time the terms and conditions of this Restricted Stock
Agreement.

11. Notices. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Company or any officer of
the Company or the Committee or any member thereof, at the Company’s offices at
6140 Stoneridge Mall Road, Suite 590, Pleasanton, CA 94588, or at such other
address as the

 

2



--------------------------------------------------------------------------------

Company, or any other such person, by notice to Director may designate from time
to time, and to Director at Director’s address as set forth below, or such other
address as Director by notice to the Company may designate in writing from time
to time. Notices shall be effective upon receipt.

12. Governing Law. This Agreement shall be governed by the laws of the State of
California, except to the extent preempted by Federal law.

13. Incorporation of the Plan; Interpretations. This Agreement is entered into
pursuant to, and is subject to all of the terms and conditions of the Plan, the
terms, conditions and definitions of which are hereby incorporated as though set
forth at length, and the receipt of a copy of which Director hereby acknowledges
by his signature below. A determination by the Committee as to any questions,
which may arise with respect to the interpretation of this Agreement or the
Plan, shall be final. The Committee may authorize and establish such rules,
regulations and revisions thereof not inconsistent with the provisions of the
Plan, as it may deem advisable.

WITNESS the signatures of the Company’s duly authorized officers and of
Director.

 

  THE COOPER COMPANIES, INC.   By:  

 

    Carol R. Kaufman     Sr. Vice President of Legal Affairs,     Secretary and
Chief Administrative Officer

 

ATTEST: By:  

 

  Daniel G. McBride, Esq.   Vice President & General Counsel ACCEPTED: By:  

 

  [Non-Employee Director]   [Address 1]   [Address 2]

 

3